Per Curiam.
This matter is before the Court on Respondent J. Caleb Clarke’s petition for voluntary surrender of his license to practice law filed pursuant to Bar Rule 4-227. In his petition, Clarke admits that while serving as the administrator of an estate, he withdrew funds from *815the estate account for his own personal use (later paying it back), appropriated for his own personal use an automobile that was property of the estate even though he told the heirs he had sold the vehicle and deposited the proceeds into the estate account, and failed to file proper income tax returns on behalf of the estate between 1996 and 1999. Clarke admits that his conduct violated Standards 44 (lawyer shall not wilfully abandon or disregard a legal matter entrusted to him to the client’s detriment); 65 (A) (lawyer shall not fail to account for trust property held in a fiduciary capacity); and 65 (D) (lawyer shall not withdraw trust account funds for his own personal use) of Bar Rule 4-102 (d), and asks this Court to accept his petition for voluntary surrender of his license to practice law. The State Bar does not oppose the petition and asks this Court to enter an order accepting it.
Decided November 25, 2002.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Clarke’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of J. Caleb Clarke III hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Clarke is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.